Case 8:20-cv-01639-GW-SK Document 35 Filed 03/29/21 Page 1 QRENPAND#ASIS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. SACV 20-1639-GW-SKx Date March 29, 2021
Title Sergio V. Bernal v. Serco, Inc., et al. Page 1 of2

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS —- ORDER

Plaintiff Sergio Bernal filed this putative wage and hour class action against Defendant
Serco, Inc. in Orange County Superior Court in July 2020. See Complaint, Docket No. 6-1. Serco
removed the case to federal court, arguing that this case fits under Class Action Fairness Act
(“CAFA” — 28 U.S.C. § 1332(d)) which gives district courts original jurisdiction over a class
action if: (1) it involves 100 or more putative class members; (2) there is minimal diversity; and
(3) the amount in controversy exceeds $5 million. See Notice of Removal, Docket No. 1. Bernal
filed a motion to remand. See Docket No. 17. He did not dispute that the first two CAFA
requirements are satisfied; his sole argument is that the amount-in-controversy requirement has
not been met.

This Court issued a tentative ruling which indicated that the motion would be grant but
eventually took the matter under submission. See Docket No. 25. Shortly thereafter, Plaintiff filed
an amended complaint! which the Defendant answered. See Docket Nos. 28, 31. On March 17,
2021, the Court issued a minute order stating that it “would . . . grant the Motion to Remand for
the reasons stated in the Tentative Ruling,” but asked the parties for supplemental briefs only on
whether the filing of the amended complaint had any effect on the initial ruling. See Docket No.
32.

Plaintiff provided a supplemental brief stating that the filing of the amended complaint had
no effect on the tentative ruling since the amended pleading, if anything, merely made the amount
of possible recovery even smaller than in the original complaint. See Docket No. 33. Defendant’s
supplemental brief took the occasion to merely reargue the merits of the original motion to remand

 

1 The purpose of the amended complaint was to refine the class definition from the original “Class consisting

of all individuals who are or were employed by Defendants in California from July 21, 2016 through the date
of trial” and to limit the class definition to non-exempt Parking Enforcement Officers only such that the class would
only include “all individuals who are or were employed as Parking Enforcement Officers by Defendants in California
from July 21, 2016 through the date of trial.”” See Docket No. 26 at 2.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 8:20-cv-01639-GW-SK Document 35 Filed 03/29/21 Page 2of2 Page ID #:539

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. SACV 20-1639-GW-SKx Date March 29, 2021
Title Sergio V. Bernal v. Serco, Inc., et al. Page 2o0f2

 

 

and did not address the filing of the amended complaint. See Docket No. 34. In allowing the filing
of supplement6al briefs, the Court did not seek re-arguments as to the original motion.

For the reasons stated in the tentative ruling and after considering the arguments of counsel
at the hearing, the Court grants the motion to remand. The case is forthwith remanded to state
court.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
